DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-14 are objected to because of the following informalities: the phrase “an electric vehicle”, should recite -- the electric vehicle -- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tunnel housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al 10,688,856
Regarding Claim 1, Kasai et al disclose a lower vehicle-body structure of an electric vehicle comprising:
 a dash panel,12; 
a floor,10 having 
a tunnel,14 formed in a front part below , the dash panel at a middle in a vehicle-width direction, the tunnel housing50 an expanding portion expanding upward of a battery unit,60 disposed below 
the floor;28 and
 a floor cross member,20 spanning, above the floor, between side sills disposed on opposite sides of the floor, wherein 
a rear end of the tunnel is located directly in front of the floor cross member, and 
a reinforcing bracket,56 is provided extending from the tunnel toward the floor cross member,20 on a rear side of the tunnel, fig.1
spaced upward from the floor, and connected to an upper part of the floor cross member.Regarding Claim 2, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 1, wherein the reinforcing bracket includes a tunnel reinforcing bracket,50  extending rearward from the tunnel, and a console support 53a bracket provided on a rear side of the tunnel reinforcing bracket and connected to a rear part of the tunnel reinforcing bracket and the floor cross member on the rear side of the tunnel reinforcing bracket.Regarding Claim 3, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 2, wherein the tunnel reinforcing bracket,50 is connected to an upper end of the floor cross member(near 31) via the console support bracket.Regarding Claim 4, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 3, wherein the tunnel reinforcing bracket and the console support bracket each include opposite side walls and an upper wall to form an inverted U-shaped section in front view of the vehicle, the opposite side walls and the upper wall of the tunnel reinforcing bracket are welded to the tunnel, the opposite side walls and the upper wall of the console support bracket are connected to the floor cross member by fasteners,34 and the opposite side walls and the upper walls of the tunnel reinforcing bracket and the console support bracket are connected by fasteners, near 56.Regarding Claim 5, Kasai et al disclose the lower vehicle-body structure of  vehicle according to claim 4, wherein a recess,31 is continuously formed across the upper wall   including opposite side walls and an upper wall to form an inverted U-shaped section in front view of the vehicle, and mounted to the floor cross member,20 across the tunnel reinforcing bracket and the console support bracket.Regarding Claim 7, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 1, further comprising: a connecting bracket,56 connecting an upper wall of the tunnel and the upper wall of the reinforcing bracket above the tunnel.Regarding Claim 8, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 5, further comprising: a reinforcing element, 50 including opposite side walls and an upper wall, 51 to form an inverted U-shaped section in front view of the vehicle, and mounted to the floor cross member across the tunnel reinforcing bracket and the console support bracket.Regarding Claim 9, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 2, further comprising: a connecting bracket ,56 connecting an upper wall of the tunnel,51 and the upper wall of the reinforcing bracket above the tunnel. the lower vehicle-body structure of an electric vehicle according to claim 3, further comprising: a connecting bracket 56 connecting an upper wall of the tunnel and the upper wall of the reinforcing bracket above the tunnel.Regarding Claim 11, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 4, further comprising: a connecting bracket,56 connecting an upper wall of the tunnel and the upper wall of the reinforcing bracket above the tunnel.Regarding Claim 12, Kasai et al disclose The lower vehicle-body structure of an electric vehicle according to claim 5, further comprising: a connecting bracket, 56 connecting an upper wall of the tunnel and the upper wall,51 of the reinforcing bracket above the tunnel.Regarding Claim 13, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 6, further comprising: a connecting bracket ,59connecting an upper wall of the tunnel and the upper wall of the reinforcing bracket above the tunnel.Regarding Claim 14, Kasai et al disclose the lower vehicle-body structure of an electric vehicle according to claim 8, further comprising: a connecting bracket ,59 connecting an upper wall of the tunnel and the upper wall of the reinforcing bracket above the tunnel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatsuwaki et al 9,873,460 and  Kerstam et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/           Primary Examiner, Art Unit 3612